As there was no defect or fault in the machinery or belting, the plaintiff's injury must be attributed to his own carelessness, or to the risk naturally attendant upon the work which he undertook. This work was beyond the scope of the duty which he was employed to perform, and there is no evidence that the loom-fixer had any authority to permit or require him to perform it. Voluntarily engaging in work for which he was not hired, without request from the master, he assumed the risk attendant thereon. McGill v. Granite Co., ante, p. 125.
The evidence of the loom-fixers as to their opinion of the cause of the accident was properly excluded. The facts upon which the opinions were based not having been proved, the opinions, if admissible at all, were immaterial.
Exceptions overruled.
PEASLEE, J., did not sit: the others concurred.